EXHIBIT 10.2

 

THE FIRST AMENDED 2009 STOCK PURCHASE AND OPTION PLAN FOR

KEY EMPLOYEES OF AMPHENOL AND SUBSIDIARIES

 

1.  PURPOSE OF PLAN

 

The First Amended 2009 Stock Purchase and Option Plan for Key Employees of
Amphenol and Subsidiaries (the “Plan”) is designed:

 

(a)                                 to promote the long term financial interests
and growth of Amphenol Corporation (the “Corporation”) and its subsidiaries by
attracting and retaining management personnel with the training, experience and
ability to enable them to make a substantial contribution to the success of the
Corporation’s business;

 

(b)                                 to motivate management personnel by means of
growth-related incentives to achieve long range goals;

 

(c)                                  to further the alignment of interests of
participants with those of the stockholders of the Corporation through
opportunities for increased stock, or stock-based, ownership in the Corporation;
and

 

(d)                                 to create competitive levels of compensation
for management personnel.

 

2.  DEFINITIONS

 

As used in the Plan, the following words shall have the following meanings:

 

(a)                                 “Board of Directors” means the Board of
Directors of the Corporation.

 

(b)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(c)                                  “Committee” means the Compensation
Committee of the Board of Directors.

 

(d)                                 “Common Stock” or “Share” means Class A
Common Stock of the Corporation which may be authorized but unissued, or issued
and reacquired.

 

(e)                                  “Key Employee” means a person, including an
officer, in the regular full-time employment of the Corporation or one of its
Subsidiaries who, in the opinion of the Committee, is, or is expected to be,
primarily responsible for the management, growth or protection of some part or
all of the business of the Corporation.

 

(f)                                   “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(g)                                  “Fair Market Value” means such value of a
Share as reported for stock exchange transactions and/or determined in
accordance with any applicable resolutions or regulations of the Committee in
effect at the relevant time.

 

(h)                                 “Grant” means an award made to a Participant
pursuant to the Plan and described in Paragraph 5, including, without
limitation, an award of a Non-Qualified Stock Option or Purchase Stock or a
combination thereof. A “Grant” shall not include an award of stock appreciation
rights, dividend equivalent rights, restricted stock, performance units,
performance shares or any other stock-based grants.

 

(i)                                     “Grant Agreement” means an agreement
between the Company and a Participant that sets forth the terms, conditions and
limitations applicable to a Grant.

 

--------------------------------------------------------------------------------


 

(j)                                    “Management Stockholder’s Agreement”
means an agreement between the Corporation and a Participant that sets forth the
terms and conditions and limitations applicable to any Shares purchased pursuant
to this Plan.

 

(k)                                 “Option” means an option to purchase shares
of the Common Stock which will not be an “incentive stock option” (within the
meaning of Section 422 of the Code).

 

(l)                                     “Participant” means a Key Employee, or
other person having a unique relationship with the Corporation or one of its
Subsidiaries, to whom one or more Grants have been made and such Grants have not
all been forfeited or terminated under the Plan; provided, however, that a
non-employee director of the Corporation or one of its Subsidiaries may not be a
Participant.

 

(m)                             “Subsidiary” shall mean any corporation in an
unbroken chain of corporations beginning with the Corporation if each of the
corporations, or group of commonly controlled corporations, other than the last
corporation in the unbroken chain then owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

3.  ADMINISTRATION OF PLAN

 

(a)                                 The Plan shall be administered by the
Committee. None of the members of the Committee shall be eligible to be selected
for Grants under the Plan, or have been so eligible for selection within one
year prior thereto; provided, however, that the members of the Committee shall
qualify to administer the Plan for purposes of Rule 16b-3 (and any other
applicable rule) promulgated under Section 16(b) of the Exchange Act to the
extent that the Corporation is subject to such rule. The Committee may adopt its
own rules of procedure, and action of a majority of the members of the Committee
taken at a meeting, or action taken without a meeting by unanimous written
consent, shall constitute action by the Committee. The Committee shall have the
power and authority to administer, construe and interpret the Plan, to make
rules for carrying it out and to make changes in such rules. Any such
interpretations, rules and administration shall be consistent with the basic
purposes of the Plan.

 

(b)                                 The Committee may delegate to the Chief
Executive Officer and to other senior officers of the Corporation its duties
under the Plan subject to such conditions and limitations as the Committee shall
prescribe except that only the Committee may designate and make Grants to
Participants who are subject to Section 16 of the Exchange Act.

 

(c)                                  The Committee may employ attorneys,
consultants, accountants, appraisers, brokers or other persons. The Committee,
the Corporation, and the officers and directors of the Corporation shall be
entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon all Participants, the
Corporation and all other interested persons. No member of the Committee shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or Grants, and all members of the Committee
shall be fully protected by the Corporation with respect to any such action,
determination or interpretation.

 

4.  ELIGIBILITY

 

The Committee may from time to time make Grants under the Plan to such Key
Employees, of the Corporation or any of its Subsidiaries, and in such form and
having such terms, conditions and limitations as the Committee may determine. No
Grants may be made under this Plan to non-employee directors of the Corporation
or any of its Subsidiaries. The terms, conditions and limitations of each Grant
under the Plan shall be set forth in a Grant Agreement, in a form approved by
the Committee, consistent, however, with the terms of the Plan and, if
applicable, the Management Stockholder’s Agreement.

 

--------------------------------------------------------------------------------


 

5.  GRANTS

 

From time to time, the Committee will determine the forms and amounts of Grants
for Participants which grants may only include Non-Qualified Stock Options
and/or Purchase Stock as set forth below. Such Grants may take the following
forms in the Committee’s sole discretion:

 

(a)                                 Non-Qualified Stock Options—These are
options to purchase Common Stock which are not designated by the Committee as
incentive stock options. At the time of the Grant the Committee shall determine,
and shall include in the Grant Agreement or other Plan rules, the option
exercise period, the option price, and such other conditions or restrictions on
the grant or exercise of the option as the Committee deems appropriate, which
may include the requirement that the grant of options is predicated on the
acquisition of Purchase Shares under Paragraph 5(b) by the Optionee. In addition
to other restrictions contained in the Plan, an option granted under this
Paragraph 5(a): (i) may not be exercised more than 10 years after the date it is
granted and (ii) may not have an option exercise price less than the closing
price of the Common Stock as reported by the New York Stock Exchange on the date
the option is granted. Payment of the option price shall be made in cash or in
shares of Common Stock including Common Stock acquired upon the simultaneous
exercise of a vested option, or a combination thereof, in accordance with the
terms of the Plan, the Grant Agreement and of any applicable guidelines of the
Committee in effect at the time.

 

(b)                                 Purchase Stock—Purchase Stock refers to
shares of Common Stock offered to a Participant at such price as determined by
the Committee, the acquisition of which will make him eligible to receive under
the Plan, including, but not limited to, Non-Qualified Stock Options; provided,
however, that the price of such Purchase Shares may not be less than the closing
price of the Common Stock as reported by the New York Stock Exchange on the date
such shares of Purchase Stock are offered.

 

6.  LIMITATIONS AND CONDITIONS

 

(a)                                 The number of Shares available for Grants
under this Plan shall be 29,000,000 Shares of the authorized Common Stock as of
the effective date of the Plan. The number of Shares subject to Option Grants
under this Plan to any one Participant shall not be more than 3,000,000 Shares.
Unless restricted by applicable law, Shares related to Grants that are
forfeited, terminated, cancelled or expire unexercised, shall immediately become
available for new Grants.

 

(b)                                 No Grants shall be granted under the Plan
beyond ten years after the effective date of the Plan, but the terms of Grants
granted on or before the expiration of the Plan may extend beyond such
expiration. At the time a Grant is granted or amended or the terms or conditions
of a Grant are changed, the Committee may provide for limitations or conditions
on such Grant or purchase consistent with the terms of the Management
Stockholders’ Agreement.

 

(c)                                  Nothing contained herein shall affect the
right of the Corporation to terminate any Participant’s employment at any time
or for any reason.

 

(d)                                 Other than as specifically provided with
regard to the death of a Participant, no benefit under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any attempt to do so shall be void. No such benefit
shall, prior to receipt thereof by the Participant, be in any manner liable for
or subject to the debts, contracts, liabilities, engagements, or torts of the
Participant.

 

(e)                                  Participants shall not be, and shall not
have any of the rights or privileges of, stockholders of the Corporation in
respect of any Shares purchasable in connection with

 

--------------------------------------------------------------------------------


 

any Grant unless and until certificates representing any such Shares have been
issued by the Corporation to such Participants.

 

(f)                                   No election as to benefits or exercise of
Options or other rights may be made during a Participant’s lifetime by anyone
other than the Participant except by a legal representative appointed for or by
the Participant.

 

(g)                                  Absent express provisions to the contrary,
any Grant under this Plan shall not be deemed compensation for purposes of
computing benefits or contributions under any retirement plan of the Corporation
or its Subsidiaries and shall not affect any benefits under any other benefit
plan of any kind now or subsequently in effect under which the availability or
amount of benefits is related to level of compensation. This Plan is not a
“Retirement Plan” or “Welfare Plan” under the Employee Retirement Income
Security Act of 1974, as amended.

 

(h)                                 Unless the Committee determines otherwise,
no benefit or promise under the Plan shall be secured by any specific assets of
the Corporation or any of its Subsidiaries, nor shall any assets of the
Corporation or any of its Subsidiaries be designated as attributable or
allocated to the satisfaction of the Corporation’s obligations under the Plan.

 

7.  TRANSFERS AND LEAVES OF ABSENCE

 

For purposes of the Plan, unless the Committee determines otherwise: (a) a
transfer of a Participant’s employment without an intervening period of
separation among the Corporation and any Subsidiary shall not be deemed a
termination of employment, and (b) a Participant who is granted in writing a
leave of absence shall be deemed to have remained in the employ of the
Corporation during such leave of absence.

 

8.  ADJUSTMENTS

 

In the event of any change in the outstanding Common Stock by reason of a stock
split, spin-off, stock dividend, stock combination or reclassification,
recapitalization or merger, change of control, or similar event, the Committee
may adjust appropriately the number of Shares subject to the Plan and available
for or covered by Grants and exercise prices related to outstanding Grants and
make such other revisions to outstanding Grants as it deems are equitably
required.

 

9.  MERGER, CONSOLIDATION, EXCHANGE, ACQUISITION, LIQUIDATION OR DISSOLUTION

 

In its absolute discretion, and on such terms and conditions as it deems
appropriate, coincident with or after the Grant of any Option, the Committee may
provide that such Option cannot be exercised after the merger or consolidation
of the Corporation into another corporation, the exchange of all or
substantially all of the assets of the Corporation for the securities of another
corporation, the acquisition by another corporation of 80% or more of the
Corporation’s then outstanding shares of voting stock or the recapitalization,
reclassification, liquidation or dissolution of the Corporation (a
“Transaction”), and if the Committee so provides, it shall, on such terms and
conditions as it deems appropriate, also provide, either by the terms of such
Option or by a resolution adopted prior to the occurrence of such Transaction,
that, for some reasonable period of time prior to such Transaction, such Option
shall be exercisable as to all shares subject thereto, notwithstanding anything
to the contrary herein (but subject to the provisions of Paragraph 6(b)) and
that, upon the occurrence of such event, such Option shall terminate and be of
no further force or effect; provided, however, that the Committee may also
provide, in its absolute discretion, that even if the Option shall remain
exercisable after any such event, from and after such event, any such Option
shall be exercisable only for the kind and amount of securities and/or other
property, or the cash equivalent thereof, receivable as a result of such event
by the holder of a number of shares of stock for which such Option could have
been exercised immediately prior to such event.

 

10.  AMENDMENT AND TERMINATION

 

The Committee shall have the authority to make such amendments to any terms and
conditions applicable to outstanding Grants as are consistent with this Plan
provided that, except for adjustments under Paragraph 8 or 9 hereof, no such
action shall modify such Grant in a manner adverse to the Participant

 

--------------------------------------------------------------------------------


 

without the Participant’s consent except as such modification is provided for or
contemplated in the terms of the Grant.

 

The Board of Directors may amend, suspend or terminate the Plan except that no
such action, other than an action under Paragraph 8 or 9 hereof, may be taken
which would, without stockholder approval, increase the aggregate number of
Shares subject to Grants under the Plan, decrease the exercise price of
outstanding Options, cancel outstanding options in exchange for cash, other
awards or options with an exercise price that is less than the exercise price of
the original option Grant, change the requirements relating to the Committee or
extend the term of the Plan.

 

Without limiting the generality of the foregoing, the Plan shall not be
materially amended without stockholder approval.

 

11.  FOREIGN OPTIONS AND RIGHTS

 

The Committee may make Grants to Key Employees who are subject to the laws of
nations other than the United States, which Grants may have terms and conditions
that differ from the terms thereof as provided elsewhere in the Plan for the
purpose of complying with foreign laws.

 

12.  WITHHOLDING TAXES

 

The Corporation shall have the right to deduct from any cash payment made under
the Plan any federal, state or local income or other taxes required by law to be
withheld with respect to such payment. It shall be a condition to the obligation
of the Corporation to deliver shares upon the exercise of an Option that the
Participant pay to the Corporation such amount as may be requested by the
Corporation for the purpose of satisfying any liability for such withholding
taxes. Any Grant Agreement may provide that the Participant may elect, in
accordance with any conditions set forth in such Grant Agreement, to pay a
portion or all of such withholding taxes in shares of Common Stock.

 

13.  EFFECTIVE DATE AND TERMINATION DATES

 

The Plan shall be effective on and as of the date of its approval by the
stockholders of the Corporation and shall terminate ten years later, subject to
earlier termination by the Board of Directors pursuant to Paragraph 10.

 

--------------------------------------------------------------------------------